Appeal from an order of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered January 23, 2012. The order, among other things, granted that part of plaintiffs’ motion seeking summary judgment against defendants Arthur Hilger and Sally Bisher.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Smith, J.E, Fahey, Valentino, Whalen and Martoche, JJ.